
	

115 SRES 392 IS: Commemorating the success of the United States Olympic and Paralympic Teams in the past 23 Olympic Winter Games and 11 Paralympic Winter Games and supporting the United States Olympic and Paralympic Teams in the 2018 Olympic Winter Games and Paralympic Winter Games. 
U.S. Senate
2018-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 392
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2018
			Ms. Klobuchar (for herself, Mr. Hatch, Mr. Bennet, Mr. Isakson, and Mr. Thune) submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		RESOLUTION
		Commemorating the success of the United States Olympic and Paralympic Teams in the past 23 Olympic
			 Winter Games and 11 Paralympic Winter Games and supporting the United
			 States Olympic and Paralympic Teams in the 2018 Olympic Winter Games and
			 Paralympic Winter Games. 
	
	
 Whereas, for more than 100 years, the Olympic and Paralympic movements have built a more peaceful and better world by—
 (1)educating young people through amateur athletics; (2)bringing together athletes from many countries in friendly competition; and
 (3)forging new relationships among athletes bound by friendship, solidarity, and fair play; Whereas the 2018 Olympic Winter Games will take place in PyeongChang, South Korea, from February 9 to February 25, 2018;
 Whereas the 2018 Paralympic Winter Games will take place in PyeongChang, South Korea, from March 9 to March 18, 2018;
 Whereas at the 2018 Olympic Winter Games, 90 nations will compete in 7 sports, and the United States Olympic and Paralympic Teams (referred to in this preamble as Team USA) will compete in all 7 sports;
 Whereas at the 2018 Paralympic Winter Games, approximately 45 nations will compete in 5 sports, and Team USA will compete in all 5 sports;
 Whereas Team USA has won 96 gold medals, 102 silver medals, and 84 bronze medals, totaling 282 medals, during the past 23 Olympic Winter Games;
 Whereas Team USA has won 98 gold medals, 104 silver medals, and 77 bronze medals, totaling 279 medals, during the past 11 Paralympic Winter Games;
 Whereas the people of the United States stand united in respect and admiration for the members of Team USA and the athletic accomplishments, sportsmanship, and dedication to excellence of Team USA;
 Whereas the many accomplishments of Team USA would not have been possible without the hard work and dedication of many individuals, including—
 (1)individuals on the United States Olympic Committee; and (2)the many administrators, coaches, and family members who provide critical support to the athletes of Team USA;
 Whereas the United States takes great pride in the athletes of Team USA exhibiting a commitment to excellence, grace under pressure, and good will toward other competitors; and
 Whereas the Olympic and Paralympic Movements celebrate competition, fair play, and the pursuit of dreams: Now, therefore, be it
		
	
 That the Senate— (1)applauds the athletes and coaches of the United States Olympic and Paralympic Teams (referred to in this resolving clause as Team USA) and the families who support them;
 (2)supports the athletes of Team USA in competing at the 2018 Olympic Winter Games and Paralympic Winter Games in PyeongChang, South Korea; and
 (3)supports the goals and ideals of the Olympic Games and the Paralympic Games.  